                                 Case 3:19-bk-04607-JAF                 Doc 1       Filed 12/05/19           Page 1 of 5


Fill in this information to identify your case:

United States Bankruptcy Court for the

MIDDLE DISTRICT OF FLORIDA

Case number   (if known)                                                   Chapter      11
                                                                                                                         E   Check if this an
                                                                                                                             amended filing




Official Form 201
Volunta                    Petition for Non-lndividuals Filin for Bankru                                                                              4t19

                                                                                            p,ages, write the debtor's name and case number (if known)'
lf more space is needed, attach a separate sheet to this form. On the top of any additional
                                             lnstructions  for Bankruptcy Forms  for Non-lndividuals'  is available.
For more information, a slpirate  dotument,


1,    Debtor's name                NRP Lease Holdinqs. LLC

 2.   All other names debtor
      used in the last 8 Years
      lnclude any assumed
      names, trade names and
      doing bustness as names

 3.   Debtor's federal
                                    XX-XXXXXXX
      Employer ldentification
      Numbet (ElN)

                                                                                                  Mailing address, if different from principal place of
 4.   Debtor's address              Principal place of business
                                                                                                  business

                                    2315 Beach Blvd., #203
                                    Jacksonville            FL32250
                                      umber, Street,   , State & ZIP                              P.O. Box, Number, Street, CitY, State & ZIP Code

                                    Duval                                                         Location of principal assets, if different from principal
                                                                                                  place of business
                                    County

                                                                                                  Number, Street, CitY, State & ZIP Code



 5.    Debtor's website (URL)


 6.    Type of debtor               I Corporation (inctuding Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                    E Partnership (excluding LLP)
                                    E Other. Specify:




                                                                                                                                                      page
                                              Voluntary Petition for Non-lndividuals Filing for Bankruptcy
                                                                                                                                                              1
  Official Form 201
                                    Case 3:19-bk-04607-JAF                          Doc 1         Filed 12/05/19              Page 2 of 5
                                                                                                               Case number (if known)
Debtor       NRP Lease Holdings, LLC
             Name



7        Describe debtor's business A. Check one:
                                            E Health Care Business (as defined in 11 U.S.C. $ 101(274))
                                            E Single Asset Real Estate (as defined in 11 U.S.C' S 101(51 B))
                                            E Railroad (as defined in 11 U.S.C. S 101(44))
                                            E Stockbroker (as defined in 11 U.S.C. S 101(53A))
                                            E Commodity Broker (as defined in 11 U'S.C. S 101(6))
                                            E Clearing Bank (as defined in 11 U.S.C. S 781(3)
                                            I None ofthe above
                                            B. Check all that apply
                                            E    Tax-exempt entity (as described in 26 U.S.C. $501)
                                            E    lnvestment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. $80a-3)
                                            E    lnvestment advisor (as defined in 15 U.S'G. $80b-2(aX11))

                                            C. NAICS (North American lndustry Classification System) 4-digit code that best describes debtor
                                               See http://www.uscourts.qov/four-diqit-national-association-naics-codes.



8.       Under which chapter of the         Check one:
         Bankruptcy Code is the             E    Chapter 7
         debtor filing?
                                            E     Chapter 9
                                            I     Chapter 11. Check alt that apply:
                                                                     tr   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                          are less ttrii SZ,ZZS,OZS (amount subject to adjustment on 4101122 and every 3 years after that).
                                                                     tr   The debtor is a small business debtor as defined in 11 U.S.C. S 101 (51 D). lf the debtor is a small
                                                                          business debtor, aftach the most recent balance sheet, statement ofoperations, cash'flow
                                                                          statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                          procedure in 11 U.S.C. S 1116(1XB).
                                                                          A plan is being filed with this petition.
                                                                          Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                          accordance with 11 U.S.C. S 1126(b).
                                                                          The debtor is required to file periodic reports (for example, 10K and 1 0Q) with the Securities and
                                                                          Exchange Commission accoiding to g 1 3 or 1 5(d) of the Securities Exchange Act of 1934. File the
                                                                           aftachient to Votuntary Petition for Non-tndividuals Filing for Bankruptcy under Chapter 11
                                                                          (Official Form 201A) with this form.
                                                                          The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                             E    chapter 12



    9.    Were prior bankruPtcY              I    uo.
          cases filed by or against
          the debtor within the last 8       E    Yes.
          years?
          lf more than 2 cases, attach a                                                                                                Case number
                                                         District                                   When
          separate list.
                                                         District                                   When                                Case number


    10. Are any bankruPtcy       cases       E    tto
          pending or being filed bY a
          business partner or an             I    yes.
          affiliate of the debtor?
          List all cases. lf more than 1,
                                                          Debtor     See attached Schedule VP.1                                         Relationship
          attach a separate list
                                                          District                                  \A/hen                              Case number, if known




                                                                                                                                                                      page 2
    Official Form 201                                   Voluntary Petition for NonJndividuals Filing for Bankruptcy
                                    Case 3:19-bk-04607-JAF                               Doc 1         Filed 12/05/19               Page 3 of 5
                                                                                                                     Case number (if known)
Debtor        NRP Lease Holdings, LLC
              Name



1   1.   Why is the case filed in    Check all that apply:
         this district?
                                     I          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 1 80 days than in any other district.

                                     tr        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this dishict'


12.      Does the debtor own or      lNo
         have possession of anY
                                                         Answer below for each property that needs immediate attention. Aftach additional sheets if needed.
         real property or personal   E       Yes
         property that needs
          immediate attention?                           Why does the property need immediate attention? (Check all that apply.)
                                                         El   I   poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety
                                                              What is the hazard?

                                                         E    lt needs to be physically secured or protec{ed from the weather.
                                                         E     lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                         El other
                                                         Where is the property?
                                                                                              Number, Street, City, State & ZIP Code
                                                         ls the property insured?
                                                         Eruo
                                                         E yes.        lnsurance agency
                                                                       Contact name
                                                                       Phone



               Statistical and administrative information

    13. Debtor's estimation of                       Check one:
          available funds
                                                     I    Funds will be available for distribution to unsecured creditors'

                                                     E    After any administrative expenses are paid, no funds will be available to unsecured creditors.


    14. Estimated     number of       tr      r-+g                                                tr   r,ooo-s,ooo                            E zs,oot-so,ooo
          creditors                   r       so-gg                                               E soot-to,ooo                               E so,oor-too,ooo
                                                                                                                                              E More than100,000
                                      E roo-tgs                                                   E to,oot-zs,ooo
                                      E zoo-ggg

    15.   Estimated Assets               r    $o - $so,ooo
                                                                                                  tr   $t,ooo,oot - $10 million               E $soo,ooo,ool - $1 billion
                                                                                                                                              tr $1,ooo,ooo,oo1 - $10 billion
                                         tr $so,oot - $1oo,ooo
                                                                                                  E $to,ooo,oot - $50 million
                                         EI $roo,oot - gsoo,ooo                                   tr   $so,ooo,oot - $1oo mittion             E $to,ooo,ooo,oo1 - $50 billion
                                         tr gsoo,oot - $1 mittion                                 tr   $r oo,ooo,ool - $5oo million           E More than $50 billion

    16. Estimated liabilities            tr   $o - $so,ooo                                         I   $t,ooo,oot - g'to mirion               tr $soo,ooo,oo1 - 91 billion
                                         tr   $so,oot -g1oo,ooo                                   E    $ro,ooo,oot - $50 million
                                                                                                                                              tr $t ,ooo,ooo,oo1 - $10 billion
                                         tr   $roo,oor - $soo,ooo                                 E    $so,ooo,oot - gloo million
                                                                                                                                              E $ro,ooo,ooo,oo1 - $50 billion
                                         tr   $soo,oot - 91 milion                                tr   $roo,ooo,oo1 - $5oo million
                                                                                                                                              E More than $50 billion




                                                                                                                                                                          page 3
     Official Form 201                                   Voluntary Petition for Nonlndividuals Filing for Bankruptcy
                                   Case 3:19-bk-04607-JAF                       Doc 1         Filed 12/05/19                Page 4 of 5

Debtor                                                                                                    Case number (it known)
             NRP Lease            nos. LLC
             Name



             Request for Relief, Declaration, and Signatures

                                                                                                                                                        or
WARNING       -   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500'000
                  imprisonment for up to 20  years, or both. 1 8 u.S.C. SS 1 52, 1 341, 1 51 I, and 3571.

17. Declaration and signature
       of authorized            The debtor requests relief in accordance with the chapter of title          11   , United States Code, specified in this petition.
       representative of debtor
                                      I   have been authorized to fire this petition on behalf of the debtor.

                                      I have examined the information in this petition and have a reasonable belief that the information is hue and correct.

                                      ldeclare under                                                  and correct.

                                      Executed on




                                  x         nature of                             of debtor
                                                                                                                   Henry P. Woodburn lll
                                                                                                                   Printed name

                                      Title      Manager




'18.   Signature of aftorney      x
                                                                    debtor
                                                                                                                     Date          z                    (
                                                        attorney

                                       Richard R.
                                                 name

                                       Thames                  & Heekin. PA
                                          Firm name

                                          50 North Laura Street
                                          Suite 1600
                                                       Fl-32202
                                                 r,         City, State


                                          Contactphone 904-3584000                        Emailaddress abd@tmhlaw.net

                                          0718459 FL
                                          Bar number and State




                                                                                                                                                                     page 4
  Official Form 201                                   Voluntary Petition for NonJndividuals Fiting for Bankruptcy
                                              Case 3:19-bk-04607-JAF         Doc 1           Filed 12/05/19                 Page 5 of 5



NRP Lease Holdings, LLC
Pending / Related Cases - Schedule VP.1


                     Name of Debtor           Case No.       Date Filed                    District Filed


                                                                             Middle Disbict of FL, Jacksonville Division          Subsidiary    TBD
              Adventure Holdings, LLC           TBD      Contemporaneously
                                                                             Middle Disbict of FL, Jacksonville Division          Subsidiary    TBD
              1010 N. Webb Road, LLC            TBD      Contemporaneously
                                                                             Middle Distict of FL, Jacksonville Div'rsion         Subsidiary    TBD
                 1600 Sbatford, LLC             TBD      Contemporaneously
                                                                             Middle Disbict of FL, Jacksonville Division          Subsidiary    TBD
             19t14   Beach Boulevard, LLC       TBD      Contemporaneously
                                                                             Middle Disfict of FL, Jacksonville Division          Subsidiary    TBD
              2400 Sheridan Drive, LLC          TBD      Contemporaneously
                                                                             Middle Disticl of FL, Jacksonville DMsion            Subsidiary    TBD
             2590 Water Park Drive, LLC         TBD      Contemporaneously
                                                                             Middle D'stict of FL. Jacksonville Division           Subsidiary   TBD
                     2780 SR16, LLC             TBD      Contemporaneously
                                                                             Middle Distict of FL. Jacksonville Division           Subsidiary   TBD
             331 1   Capital Boulevard, LLC     TBD      Contemporaneously
                                                                             Middle Distict of FL. Jacksonville Division           Subsidiary   TBD
            3660 East Franklin Sfeet, LLC       TBD      Contemporaneously
                                                                             Middle Distict of FL. Jacksonville Division           Subsidiary   TBD
            4825 Blanding Boulevard, LLC        TBD      Contemporaneously
                                                                             Middle Distict of FL, Jacksonville DMsion             Subsidiary   TBD
            5890 Scarborough Drive, LLC         TBD      Contemporaneously
                                                                             Middle Disfict of FL, Jacksonville Division           Subsidiary   TBD
             8333 W. 21st Sbeet N, LLC          TBD      Contemporaneously
                                                                             Middle Distid of FL, Jacksonville Division            Subsidiary   TBD
                 8350 Lyra Drive, LLC           TBD      Contemporaneously
                                                                             Middle D'stici of FL, Jacksonville Division           Subsidiary   TBD
                10735 E. HWY 40, tLC            TBD      Contemporaneously
                                                                             Middle Distict of Fl- Jacksonville Division           Subsidiary   TBD
                17717 Coit Road, LLC            TBD      Contemporaneously
